Case 8:04-cr-00293-PJM Document 127 Filed 03/04/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
EOR THE DISTRICT OF MARYLAND

- UNITED STATES OF AMERICA *
i , *

Vv. * Criminal No. PJM 04-293
*
RAUL CASTILLO RAMOS, #
; *
Defendant. *

MEMORANDUM OPINION

 

Raul Castillo Ramos is currently serving a statutorily mandated prison term of 40 years—
the minimum he could have received when sentenced in 2005. Today, that sentence would be 15

years. Based on this glaring disparity, Ramos moves to reduce his sentence under 18 U.S.C. §

\

3582(c)(1)(A)(). For the reasons that follow, his Motion is GRANTED.
| I...
On September 8, 2004, Ramos was indicted on six counts of distributing cocaine base
(crack) and two counts of using and carrying a firearm in relation to a drug trafficking crime under
18 U.S.C. § 924(c). Ramos chose to put the Government to its proof and pleaded not guilty.

At trial, the Government established that an undercover agent purchased a total of 166

grams of crack from Ramos. During those transactions, the agent also purchased two firearms, —

procured and sold by Ramos. After a three-day trial, Ramos was convicted of all eight counts.

In early 2005, Ramos proceeded to sentencing. Under the regime in place at the time, .

Ramos was subject to multiple mandatory minimum prison terms:

Charge - Mandatory Minimum
Counts I, Il, V & VII - Crack 5 years per count, concurrently

Distribution (5 grams or more)

 
Case 8:04-cr-00293-PJM Document 127 Filed 03/04/21 Page 2 of 6

Count IV — Crack Distribution (50 10 years, concurrent with all drug
grams ormore) —. counts

Counts II & VI — Carrying Firearm In 5 and 25 years, consecutive to all
Relation to Drug Trafficking Crime counts

- As a result of these penalties, Ramos’s lowest possible sentence was 40 years—30 for the
guns, 10 for the drugs. As if that were not enough, the Government also recommended a Guidelines
sentence on the drug charges that would have increased the final sentence from 480 months to 548
months.

The Court declined to impose a sentence beyond the statutory minimum and downwardly
varied from the Guidelines. Even so, the severity of the punisliment did not go unnoticed. At
Ramos’s sentencing hearing, the Court remarked that, “as all of you know, my hands are pretty
much tied in this case.” Sentencing Tr. 19:9-10. Following a statement by Ramos’s mother, the
Court explained:

On one hand, you understand the position of [Ramos’s] mother. We understand

that, that she’s wondering whether 40 years is appropriate and just for someone

who on this record has committed these offenses. But, on the other hand, Congress

has the right and they have the duty to impose tough penalties. These are tough

penalties for people for drug distribution. Drugs are a problem in America. There’s

no question about it. Drugs are a problem. And you wonder whether the penalties
fit the crime. Who knows.

Id. at 19:10-18. As it tums'out, the penalties did not fit the crime.
Il.

Congress subsequently amended the statutory penalties that drove Ramos’s sentence. Most
significantly, Congress eliminated the practice of “stacking” § 924(c) offenses, under which
Ramos received concurrent terms of 5- and 25-years imprisonment. At the time, section 924(c)
was interpreted as prescribing a 5-year mandatory minimum for a first conviction, and a
consecutive 25-year term for any “subsequent” conviction—even if obtained in the same case, /.é.,

the “stack.” United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). Today, with the rejection

 
Case 8:04-cr-00293-PJM Document 127 Filed 03/04/21 Page 3 of 6

of that interpretation, Ramos would only receive two consecutive 5-year terms, totaling 10 years.
Notwithstanding that change, Ramos is currently serving triple that amount because Congress did
not make the § 924(c) ameridment retroactive.

As with “stacking,” Congress also saw it necessary to lower the statutory terms for crack’
distribution offenses. Under the Fair Sentencing Act of 2010, the only drug charge Ramos would
have faced with a mandatory minimum was Count IV; it now carries a mandatory term of 5 years,

as opposed to 10.

There is no. dispute that the laws upon which Ramos was sentenced have changed

dramatically. Even the Government acknowledges that:
[Ramos]’s sentence would be significantly lower if imposed today. The original
Count Four mandatory minimum would today be 5 years instead of 10, and the
successive § 924(c).convictions would, under amendments to the First Step Act,
impose a consecutive sentence of 10 years, rather than 40. [His] Guidelines, if based

entirely on the amount of cocaine base [he] actually sold (approximately 166
grams), would be reduced to 26, instead of 34, and his Guidelines range would drop

to 78-97 months.
Gov't Br. 7-8.

. iil.

The expanded scope, of relief under § 3582(c)(1)(A) in light of the First Step Act is well
established. See McCoy, 981 F.3d at 284. To grant relief, two conditions must be met: (1) the
movant must present extraofdinary and compelling circumstances; and (2) relief must be consistent
with the § 3553(a) factors. Here, both are satisfied.

A. Extraordinary & Compelling Circumstances

The Fourth Circuit has instructed that “courts ‘are “empowered... to

consider any extraordinary «and compelling reason for release that a defendant might raise,””

including “stacked” charges under § 924(c). McCoy, 981 F.3d at 284 (quoting United States v.

Zullo, 976 F.3d 228, 230 (2020)). In response, the Government offers no good reason why a

3

 
Case 8:04-cr-00293-PJM Document 127 Filed 03/04/21 Page 4 of 6

ah

different result should obtain as to Ramos. His “stacked” sentence triples what he would receive
today, a circumstance that the Court judges to be sufficiently extraordinary and compelling. In a
similar vein, Ramos’s drug distribution charges would be shorter today. In fact, the only mandatory
prison sentence he would face on those charges is a concurrent term of 5 years on Count IV, half
of what he currently serves! See supra II.

Under McCoy, the Court has discretion to deem sentencing disparities, such as those
presented here, as extraordinary and compelling justifications for relief. All the Government
argues in opposition is that McCoy was wrongly decided. Even if true, as the Government well

_knows, the Court is bound by the Fourth Circuit’s ruling, and McCoy clearly opens the door for
such relief. While the Court appreciates the Government’s concern that an expansive reading of
McCoy could be used to “entertain a bottomless inventory of compassionate release motions,” the
fact remains that this is not one of those problematic cases. Gov’t Br. 8.

Accordingly, Ramos has demonstrated extraordinary and compelling circumstances for
relief under § 3582(6)(1)(Ad.

B. The § 3553(a) Factors

The Court next considers whether relief is consistent with the factors under 18 U.S.C. §
3553(a). The Government: contends that the § 3553(a) factors weigh against relief because
Ramos’s crimes involved guns and a significant quantity of crack, While those attributes are
undoubtedly serious, and must be considered, they are not disqualifying.

The Court believes that the nature of Ramos’s offenses is not so severe that he should be
denied relief. He was not a drug kingpin. If anything, he appears to have been more of a bit player
with connections to individuals who were in a position to supply large quantities of drugs. Nor

was Ramos a sophisticated gun dealer. At the behest of a confidential informant and an undercover

 
Case 8:04-cr-00293-PJM - Document 127 Filed 03/04/21 Page 5 of 6

agent, Ramos procured two! firearms, one of which turned out to be inoperable. That is the extent
of Ramos’s conduct in this case. He is not alleged to have engaged in acts of violence of in
threatening or menacing behavior. This stands in marked contrast to the defendants granted reltef
in McCoy, all of whom were convicted of robbery.

Ramos references numerous cases in which defendants have received far shorter sentences
than his, despite participating in unquestionably more egregious conduct, including murder,
' attempted murder, and kidnapping. See United States v. Whisonant, No. ELH-17-0191 (D. Md.);
United States v. Brandon Bazemore, No. CCB-16-0597 (D. Md.); United States v. Plummer, No.
- GLR-17-0223 (D. Md.); United States v. Manuel Martinez-Aguilar, No. IKB-17-0589 (D. Md.);
United States vy. David Hunter, No. J KB-l 6-0363 (D. Md.). These cases suggest that Ramos’s term
of incarceration is now difficult to reconcile with the goals of sentencing.

Ramos’s criminal history also favors relief Prior to his arrest, he was convicted of (1)
malicious destruction of property valued less than $500, for which he received three years of
probation, and (2) trespassing and possessing marijuana, for which he received one day of
imprisonment and probation. These are not the hallmarks of a dangerous career criminal deserving '
of a 480-month sentence. |

The Court also finds Ramos’s behavior while incarcerated worthy of consideration. Based
on the record before the Court, Ramos has not incurred a single disciplinary infraction. Moreover,
the letters of support attached to his Motion bear out that he is dedicated to improving himself. His
post-conviction conduct suggests that he will be deterred from future crime.

Were Ramos sentenced today, it appears that his Guidelines range, with all mandatory
sentences included, would equal 198 to 217 months. His current sentence exceeds that by at least

263 months. A sentence just beyond the Guidelines range, at 240 months—or, half of his original
Case 8:04-cr-00293-PJM Document 127 Filed 03/04/21 Page 6 of 6

sentence—would more justly punish Ramos for his crimes while promoting respect for the law
and deterring others. |

Accordingly, the Court GRANTS Ramos’s Motion and imposes a term of 240 months
imprisonment, reducing his sentence to 60 months on Count VI and leaving the remainder of his
sentence intact. _ | *

The Court notes that the parties have referred to the availability of good-time eredit, which
may make Ramos immediately eligible for release. The Court leaves that determination to the
Bureau of Prisons. Should Ramos be eligible, his release shall be STAYED for 14 days from the
. date of this Opinion, to allow for appropriate medical clearance, prompt pre-release review, the
implementation of a release plan, and arrangements to ensure that any immigration detainer is

properly addressed.

CONCLUSION

For the foregoing reasons, Ramos’s Motion to Reduce Sentence is GRANTED. The Court
imposes a reduced sentence of 240 months of incarceration.

A separate Order will ISSUE.

fs/
PETER J. MESSITTE
UNITED STATES DISTRICT JUDGE

March __, 2021

 

 

 
